Citation Nr: 0945971	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans' Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  

The Veteran contends that his current bilateral hearing loss 
and tinnitus had their onset during his active service due to 
excessive loud noise exposure from jet aircraft engines and 
he was not provided proper noise protection.  

The Veteran's DD form 214 indicates that his military 
occupational specialty (MOS) was that of an airplane 
electrician in the U.S. Navy.  

Service treatment reports are absent of any findings of noise 
exposure, hearing loss or tinnitus.  In January 1952 and 
February 1952 entrance examinations the Veteran's hearing was 
noted as normal with findings of 15 out of 15 noted on both 
the whisper voice and spoken voice tests.  In a February 1954 
separation examination, findings of 15 out of 15 were noted 
on both whisper voice and spoken voice tests.  

In a March 2005 VA outpatient treatment report the Veteran 
underwent an audiology evaluation.  Audiometric testing 
revealed that the hearing threshold levels in decibels in the 
right ear were 60, 70, 70, 65 and 60 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
60, 60, 65, 60 and 55 at 500, 1000, 2000, 3000 and 4,000 
Hertz respectively.  Pure tone averages were 65 in the right 
ear and 60 in the left.  Speech recognition scores were 76 
percent in the right ear and 76 percent in the left, however, 
it is unclear whether Maryland CNC speech recognition testing 
was performed.  The VA audiologist found that the loss was 
cochlear in nature.  The Veteran was diagnosed with moderate 
to moderately severe sensorineural hearing loss, bilaterally.  
The VA audiologist concluded that word discrimination scores 
were fair at 76 percent.  In a subsequent March 2005 VA 
medical record, the Veteran was evaluated and fitted for 
hearing aids.

In an August 2005 private audiology report, audiometric 
testing revealed that the hearing threshold levels in 
decibels in the right ear were 65, 85, 80 and 70 at 500, 
1000, 2000 and 4000 Hertz respectively.  A hearing threshold 
level at 3000 Hertz was not recorded for the right ear.  In 
the left ear, the hearing threshold levels in decibels were 
45, 60, 65, 55 and 60 at 500, 1000, 2000, 3000 and 4,000 
Hertz respectively.  Pure tone averages were 75 in the right 
ear and 57 in the left.  Speech recognition scores were 70 
percent in both ears, however, it is unclear whether Maryland 
CNC speech recognition testing was performed.  The private 
audiologist concluded that the results of the audiological 
testing revealed moderate to profound bilateral sensorineural 
hearing impairment.  The private audiologist also found that 
the Veteran's history noted subjection to loud noise over an 
extended period of time in the U.S. Armed Forces and she 
opined that it was possible, as likely as not, that the 
Veteran's condition had its early onset while on active duty 
in the military.  

In considering the evidence of the Veteran's MOS of an 
airplane electrician, evidence of currently diagnosed 
bilateral sensorineural hearing loss, the private 
audiologist's opinion that it was as likely as not that the 
Veteran's condition had its early onset during his active 
duty and the Veteran's lay statements of a continuity of 
symptoms of hearing loss and tinnitus since active service, a 
VA examination is necessary to obtain opinions as to whether 
the Veteran's current hearing loss and tinnitus are related 
to or aggravated by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
opinions as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current (1) bilateral 
hearing loss and (2) tinnitus are related 
to his active service, to include noise 
exposure during active service while 
working as an airplane electrician.  The 
examiner is also asked to comment on the 
private audiologist's opinion.  A complete 
rationale for any opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



